—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Rivera, J.), rendered December 16, 1996, and (2) an amended judgment of *344the same court, rendered December 15, 1997, convicting him of robbery in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the appeal from the judgment rendered December 16, 1996, is dismissed, as that judgment was superseded by the amended judgment rendered December 15, 1997; and it is further,
Ordered that the amended judgment is affirmed.
The defendant contends that improper comments made by the prosecutor during summation constituted reversible error. Because he failed to object to the prosecutor’s remarks, to seek curative instructions, or to move for a mistrial, the defendant has not preserved for appellate review his contentions regarding the prosecutor’s summation (see, CPL 470.05 [2]; People v Yates, 207 AD2d 567). In any event, the prosecutor’s remarks were responsive to the defense summation and did not exceed the broad bounds of rhetorical comment on the evidence which is permissible in closing argument (see, People v Galloway, 54 NY2d 396, 399). Sullivan, J. P., Altman, Krausman and Florio, JJ., concur.